Citation Nr: 1731572	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1954 and from April 1957 to April 1961.   These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's vertigo is shown by competent medical evidence to be causally related to his service-connected left ear chronic suppurative otitis media.

2.  The Veteran's tinnitus is shown by competent medical evidence to be causally related to his service-connected left ear chronic suppurative otitis media.


CONCLUSIONS OF LAW

1.  Service connection for vertigo as secondary to the Veteran's service-connected left ear chronic suppurative otitis media is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  Service connection for tinnitus as secondary to the Veteran's service-connected left ear chronic suppurative otitis media is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record indicates that the Veteran suffers from vertigo and tinnitus secondary to his service-connected left ear chronic suppurative otitis media.  Specifically, the Veteran's service treatment records show that he reported ear trouble on his Report of Medical History at separation in March 1961.  There is an August 2010 private positive nexus opinion that considers the Veteran's medical history and provides adequate rationale.  Finally, VA treatment records show that the Veteran experienced symptoms of tinnitus and vertigo when he was periodically treated for left ear chronic suppurative otitis media.  While the March 2011 and July 2013 VA examiners provided negative nexus opinions regarding whether the Veteran's tinnitus and vertigo were related to his service-connected left ear chronic suppurative otitis media, the Board finds that, given the evidence of record in support of the Veteran's claims, the evidence is at least in relative equipoise on these matters.  Thus, service connection for each is warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection); see also 38 C.F.R. § 3.310(a) (secondary service connection is awarded when a disability "is proximately due to or the result of a service connected [condition].")


ORDER

Service connection for vertigo is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Specifically, the Board finds the March 2011 and July 2013 VA examinations to be inadequate for multiple reasons.  First, the examiners determined that the Veteran's bilateral hearing loss is not due to service since his hearing was normal on service separation.  However, the absence of such diagnosis is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Second, the July 2013 hearing loss examination is based on an inadequate review of the claims file, as the examiner noted that the Veteran's April 1957 service enlistment report of medical examination reflected normal hearing; in fact, the report noted the results of a whispered voice test and not audiological evaluation.   Lastly, the Board finds that, while the examiners have opined that the Veteran's bilateral hearing loss is not due to or the result of his service-connected left ear chronic suppurative otitis media, to date, no examiner has adequately addressed whether the Veteran's bilateral hearing loss is aggravated by his service-connected left ear chronic suppurative otitis media.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).   Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's hearing loss is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all evaluations and treatment the Veteran has received for hearing loss from both private and VA facilities/medical providers.  He must assist in the matter by identifying the providers and submitting releases for VA to secure any private records identified.

2. The AOJ should then forward the Veteran's record to the July 2013 VA hearing loss examiner for review and an addendum opinion regarding the nature and likely cause of the Veteran's hearing loss.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss is causally related to his military service? 

If not, the examiner should comment and address as necessary the Veteran's March 1961 service separation Report of Medical History documenting "running ears" and the August 2010 private opinion concluding that the Veteran's hearing loss is likely due to service.

(b)  If not, is it at least as likely as not (a 50% or greater probability) that the Veteran's bilateral hearing loss was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected left ear chronic suppurative otitis media, tinnitus, or vertigo?  If not, please identify the most likely cause.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


